Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2021 has been entered. 
DETAILED ACTION
Claims 21-40 are pending and have been examined.
The information disclosure statements (IDS) submitted on 07/08/2021 and 08/11/2021 were considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 03/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,708,472 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, US Design Application No. 29/609,547 and European Community Design Application No. 003569169-0003, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 21-40 are not entitled to the benefit of the prior-filed applications.  The priority date for claims 21-40 is 08/14/2017.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 21-40 are allowable because the prior art fails to teach or suggest a video doorbell comprising: a device housing including a front face, the device housing having an elongated shape with a first rounded semi-circular end, a second rounded semi-circular end opposite the first rounded semi-circular end, and a straight portion disposed between the first rounded semicircular end and the second rounded semi-circular end, the device housing further including a top half portion having the first rounded semi-circular end and a bottom half portion having the second rounded semi-circular end, the straight portion having a maximum width that is substantially equal to a maximum diameter of the first rounded semi-circular end and a maximum diameter of the second rounded semi-circular end; a button assembly extending through the front face of the device housing and positioned in the bottom half portion, the button assembly being concentric with the second rounded semicircular end such that a center of the button assembly is the same as a center of the second rounded semi-circular end, the button assembly including: a button top being substantially concave; and a flexible gasket mounted to the button top and having edges that radially extend beyond sides of the button top, the edges of the flexible gasket including a first peripheral edge and a peripheral region located proximate to the first peripheral edge, the flexible gasket configured to deflect in response to a press on the button top of the button assembly; a button structure mounted to a center region of the flexible gasket and configured to be actuated in response to the press on the button top, the flexible gasket being disposed between the button top and the button structure; at least one LED mounted to the flexible gasket and surrounding the button structure; and a camera module extending through the front face of the device housing, the camera module positioned in the top half portion of the device housing, the camera module including a lens assembly being concentric with the first rounded semi-circular end such that a center of the lens assembly is the same as a center of the first rounded semi-circular end, the lens assembly having a diameter that is substantially equal to a diameter of the button assembly, as recited in the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425